Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-13-00630-CR

                                 EX PARTE Robert Edward DUDLEY

                                  Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 25, 2013

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           On September 16, 2013 Robert Edward Dudley filed an original pro se petition for writ of

habeas corpus. This court, as an intermediate court of appeals, is not authorized to grant the relief

requested. Pursuant to section 22.221(d) of the Texas Government Code, in civil matters, a court

of appeals “may issue a writ of habeas corpus when it appears that the restraint of liberty is by

virtue of an order, process, or commitment issued by a court or judge because of the violation of

an order, judgment, or decree previously made, rendered, or entered by the court or judge in a civil

case.” TEX. GOV’T CODE ANN. § 22.221(d) (West 2004). In criminal matters, however, an

intermediate court of appeals has no original habeas corpus jurisdiction. Chavez v. State, 132
S.W.3d 509, 510 (Tex. App. — Houston [1st Dist.] 2004, no pet.); Watson v. State, 96 S.W.3d
1
  This proceeding arises out of Cause No. 2012CR8670, styled The State of Texas v. Robert Edward Dudley, pending
in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
                                                                                04-13-00630-CR


497, 500 (Tex. App.—Amarillo 2002, pet. ref’d); Dodson v. State, 988 S.W.2d 833, 835 (Tex.

App.—San Antonio 1999, no pet.). In criminal matters, the courts authorized to issue writs of

habeas corpus are the Texas Court of Criminal Appeals, district courts, and county courts. See

TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2005). Therefore, the petition for writ of habeas

corpus is dismissed for lack of jurisdiction.

                                                 PER CURIAM

DO NOT PUBLISH




                                                -2-